By the Court.

Warner, J.
delivering the opinion.
[1.] The first objection made to the ruling of the Court below, which we shall notice, is that relating to the adjournment of the Court on Sunday. The Judge of the Court of- Common Pleas, for the City of Augusta, through mistake, appointed the 14th day of March, which was Sunday, to hear the insolvent debtors application to take the benefit of the several Acts of this State, for the relief of honest debtors. On Sunday the Court met, and adjourned over until the next day, doing no other business. The argument for the plaintiffs in error is, that the adjournment of the Court on Sunday is. void, that not being a day on which any judicial.business can be transacted; and consequently, all the subsequent proceedings of the Court relating to the insolvent debtor, are also void. In a recent case decided at Decatur, (which has not yet been reported,) we held, that according to the provisions of our Provincial Statute of 1762, (Cobb’s Dig. 853,) Sunday was not a day for the transaction of judicial business. The Judge of the Court of Common Pleas, having ap*385pointed the f4th day of March to hear the insolvent’s application, and that day being Sunday, the hearing of the application would necessarily be postponed- until Monday, the next working day, without the meeting and adjournment of the Court for that purpose; therefore, if we consider the meeting and adjournment of the Court on Sunday, as a mere nullity, the result is the same, as no act was done by the Court on that day, prejudicial to the rights of the plaintff in error.
[2.] The notices being addressed to the attorneys of the nonresident creditors, stating the names of the creditors for whom they wTere attorneys therein, was in our judgment, a.substantial compliance with the Statute.
[3.] The printed notice which was published, had the name of the .applicant stated in it, although not signed by him or his attorney. Perhaps it would have been more formal and regular, for the name of the applicant to have been appended to the notice; but still, we think there was no error in the Court below, in holding it sufficient. We are inclined to give a liberal construction to the Statutes in favor of the liberty of the citizen. Malendy vs. Hungerford, 5 Georgia Reps. 544. As it appears from the return before us, there was no error in the Court, in asking the attorney which ofthe creditors he represented before the Court, and in requiring him so to state. It was a proper question for the Court to ask of the attorney, and one which the Court had the right to have answered, for the purpose of having the case properly conducted before it.
Let the judgment of the Court below be affirmed.